Citation Nr: 0726237	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-28 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for 
panhypopituitarism has been received and, if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1960 to February 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran had a hearing before the Board 
in February 2007 and the transcript is of record.

The Board received additional evidence from the veteran in 
October 2006, after the file was sent to the Board.  A 
supplemental statement of the case (SSOC) was not issued, but 
this is not necessary since the veteran included a waiver of 
local jurisdictional review. 

The Board notes that the veteran filed his June 2005 
substantive appeal for "a head injury" shortly after the RO 
issued an April 2005 Statement of the Case (SOC) denying 
claims of entitlement to service connection for skin tumors, 
a back condition and total disability based on individual 
unemployability (TDIU).  The June 2005 substantive appeal 
specifically withdrew his skin claim and continued his appeal 
as to "the issue of the head injury."  Although not 
specifically withdrawn by the veteran, no substantive appeal 
was filed for his back condition or TDIU claim and, indeed, 
the veteran agreed at his February 2007 Board hearing that 
entitlement to service connection for panhypopituitarism was 
the only issue on appeal.  Accordingly, the TDIU claim and 
claims of entitlement to service connection for a skin and 
back condition are considered withdrawn and not properly 
before the Board here.

The September 2004 rating decision, in pertinent part, denied 
the veteran's panhypopituitarism claims on the merits.  
Although the rating decision categorized the denial of 
service connection for panhypopituitarism as a finding of no 
new and material evidence, the analysis and subsequent July 
2005 Statement of the Case (SOC) clearly show the RO 
considered the merits of the claim in its denial.  Regardless 
of the RO's actions, however, the Board is required to 
consider whether new and material evidence has been received 
warranting the reopening of the previously denied claims.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  Thus, 
the issue on appeal has been characterized as shown above.


FINDINGS OF FACT

1.  An unappealed January 1992 rating decision, in pertinent 
part, denied service connection for panhypopituitarism 
finding no current diagnosis of the condition and no in-
service incurrence or aggravation of the condition.

2.  Evidence received since the January 1992 decision raises 
a reasonable possibility of substantiating the claim.

3.  The veteran's hypopituitarism is due to his military 
service


CONCLUSIONS OF LAW

1.  The January 1992 rating decision that denied the claim 
for entitlement to service connection for panhypopituitarism 
is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.1100 (2006).

2.  Evidence received since the January 1992 rating decision 
is new and material, and, therefore, the claim may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2006).

3.  Hypopituitarism was incurred during the veteran's active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, and 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

New and Material Evidence

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran alleges that during his one year service in 
Vietnam from December 1969 to December 1970, he worked as a 
paratrooper.  He also alleges head trauma during that time 
after a helicopter crash, which is allegedly responsible for 
his current diagnosis of hypopituitarism.  The RO denied the 
veteran's claim in January 1992 finding the record silent as 
to any current diagnosis of the condition and the service 
medical records silent as to the veteran's alleged injury. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  Here, no correspondence was received during 
the appellate time period and, therefore, the January 1992 
rating decision is final.

At the time of the January 1992 decision, the record included 
service medical records, which included extensive complaints 
and treatment for severe headaches, fainting spells and 
associated paresthesias, as well as VA records for unrelated 
conditions.  

Since that time, potentially relevant evidence received 
includes private and VA outpatient treatment records from 
1986 to 2006, the veteran's own testimony and a submitted 
statement from one other veteran who served as the veteran's 
commanding officer in 1974.  
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Here, the veteran was denied service connection based on a 
lack of evidence showing a current diagnosis of the 
condition.  For evidence to be new and material in this 
matter, it would have to tend to show that the veteran has a 
current condition related to any remote incident of service.  
The Board concludes the newly submitted material does show 
such evidence.

Currently, the VA outpatient treatment records include a 
diagnosis of hypopituitarism related to a helicopter crash.  
The veteran also submitted private treatment records, most 
notably from Dr. Aron.  Dr. Aron indicates the veteran has 
been diagnosed with hypopituitarism since the 1980s and 
specifically opines the condition is due to head trauma 
incurred in a military helicopter crash.

Again, the RO denied the veteran's claims previously based on 
a lack of current diagnosis and a lack of evidence confirming 
a helicopter.  

The veteran submitted a statement from his former commanding 
officer who further confirms the veteran's helicopter crash 
in 1969 although, admittedly, during a time when she was not 
his commanding officer or in his unit.  

The new evidence also shows administrative data confirming 
the veteran served in combat while stationed in Vietnam from 
December 1969 to December 1970.  His DD-214, additionally, 
indicates awarded medals, such as the Bronze Star Medal with 
one Oak Leaf Cluster, usually indicative of combat.  In 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that 
under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of 
an event during combat are to be presumed if consistent with 
the time, place and circumstances of such service.  However, 
38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.

Here, the evidence clearly indicates a current diagnosis of 
the claimed condition.  As for verification of the in-service 
injury, although the veteran's and other lay statements 
cannot be used to establish a nexus between service and his 
current condition, they certainly are credible enough to 
establish in-service incurrence of head trauma.  The service 
medical records confirm the veteran was treated for frequent 
headaches accompanied with fainting spells and parasthesias.  
The veteran's testimony of the physical demands placed on him 
carrying equipment and as a result of the many parachuting 
jumps he completed while working in the aircraft crew in 
Vietnam is consistent with the circumstances of combat. 

He also submitted medical opinions linking his current 
hypopituitarism to an in-service injury.  The evidence is not 
dispositive, but it raises a reasonable possibility of 
substantiating the claim and serves to reopen the claim for 
service connection for hypopituitarism.  The Board may now 
proceed and determine whether service connection is warranted 
for the claimed condition. 

Service Connection

As mentioned above, in order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board again notes that the veteran served in combat while 
stationed in Vietnam from December 1969 to December 1970.  
Again, a combat veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place 
and circumstances of such service.  See U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); U.S.C.A. § 
1154(b).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).

The veteran alleges he served as a paratrooper in Vietnam 
and, consequently, had many physical demands.  He also 
alleged he was in two aircraft crashes while in Vietnam.  
One, in April 1970, resulted in head trauma, which he 
believes is responsible for his current hypopituitarism.  

The veteran's service medical records do not confirm a 
helicopter crash or any other aircraft crash for that matter.  
The veteran's DD-214, further, does not confirm the veteran 
was specifically a paratrooper, but does indicate he served 
on the aircraft crew.  His personnel records are not in the 
claims file, but his testimony regarding his combat duties is 
consistent with the time, place and circumstances of his 
military service.

In support of his claim, he also submitted a statement from a 
fellow veteran, who was his commanding officer in 1974.  
Although she did not serve with him during his time in 
Vietnam, she stated she was informed of his past two aircraft 
crashes in Vietnam in 1969.  The aircraft crashes, she 
claims, were further confirmed by an executive officer who 
was stationed with the veteran in Vietnam.  She further 
stated she waived the requirement for him to take the 
physical fitness test in order to keep him on active duty 
because he was a real asset to her unit.

The Board acknowledges that the veteran and his former 
commanding officer are competent to give evidence about what 
they experienced; for example, the veteran is competent to 
discuss his current pain and other experienced symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  They are 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because they do not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).

The veteran's service medical records are silent as to a 
diagnosis of hypopituitarism.  They do indicate, however, 
extensive complaints and treatment for severe headaches with 
parasthesias and occasional periods of unconsciousness or 
fainting spells.  The veteran went through extensive clinical 
tests, but no definitive diagnosis, other than sinusitis, was 
ever rendered.  

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  

After service, the VA outpatient treatment records indicate a 
diagnosis of hypopituitarism, secondary to remote head 
trauma, as early as March 1990, but the records also 
reference a diagnosis from the veteran's private doctor, Dr. 
Aron, as early as the 1980s. 

Dr. Aron, in November 2003 and October 2006 statements, 
opines that the veteran's hypopituitarism is a causal 
manifestation of the in-service head trauma the veteran 
suffered in the helicopter crash during his tour in Vietnam.  
Specifically, Dr. Aron opines in an October 2006 statement as 
follows:

I am writing this letter as an endocrinologist 
with special expertise in disorders of the 
pituitary gland.  ... [The veteran's] case is a 
classic case of post-traumatic hypopituitarism, a 
disorder that although first described almost 100 
years ago has become increasingly recognized as 
an important cause of hypopituitarism. ...Twenty 
years before presentation, at the age of 28, the 
patient suffered a closed-head injury during a 
helicopter mishap in Vietnam.  On arrival at a 
MASH unit, the patient was unconscious.  Plain 
roentgenograms disclosed no skull fracture, and 
no surgical procedures were performed.  The 
patient recovered spontaneously 48 hours later.  
No post-traumatic amnesia, focal and/or 
generalized neurologic deficits, or seizures were 
noted.  The patient remained in the military and 
did well except for occasional headaches.

...

The bottom line: undiagnosed pituitary hormone 
dysfunction is common following traumatic brain 
injury. In my opinion, [the veteran] represents a 
classic case of this disorder.  

Dr. Aron's statements also detailed specific clinical tests 
and research done in conjunction with the opinion, but it is 
not clear whether Dr. Aron had the veteran's military records 
to review prior to rendering his opinion or relied on the 
veteran's self-reported history.  It is likely, however, that 
Dr. Aron was relying on the veteran's self-reported history 
since the helicopter crash is not verified in the veteran's 
service medical records. 

The veteran has never been afforded VA examinations to 
specifically opine whether the veteran's current diagnoses 
are related to his in-service military occupation, complaints 
or alleged injuries.  

The medical evidence reveals continuous in-service years of 
complaints of severe headaches, parasthesias and fainting 
spells.  The veteran's pituitary gland condition was 
diagnosed relatively soon after separation in the early 
1980s.  There is also no evidence that the veteran ever had a 
post-service injury. 

The veteran's testimony regarding the physical demands of his 
military occupation while working as an aircraft crewmember 
is credible and consistent with the time and place of the 
veteran's service.  The veteran frequently complained of 
joint pain and stiffness, headaches and fainting spells 
throughout his military.  

On the other hand, although the VA outpatient treatment 
records link the veteran's current diagnosis to "head trauma 
secondary to a helicopter crash", no specific head injury is 
confirmed in the veteran's service medical records.  However, 
the veteran reported his past and current symptoms to the 
medical providers, which he is competent to do.  See 
Buchanan v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006).  
The medical evidence and relation to in-service injuries 
appear to be based on the veteran's unconfirmed reported 
history of events, but also on his symptoms, confirmed 
medical history and current physical examination.  The Board 
also finds the continuity of symptomatology and Dr. Aron's 
detailed nexus opinion extremely probative.  Although the 
veteran's reported history of specific in-service injury is 
not confirmed in the service medical records, medical 
providers are competent to render a diagnosis based on the 
veteran's self-reported history of symptoms.

At the very least, the continuity of symptomatology, the 
veteran's military occupation, Dr. Aron's unchallenged 
medical opinion, the unchallenged medical opinions found in 
the VA outpatient treatment records based on unconfirmed 
factual premises and self-reported history of symptomatology 
all render the claim in equipoise.  As such, the benefit of 
the doubt must be resolved in favor of the claimant.  
38 C.F.R. § 3.102.  Therefore, based on the foregoing, the 
Board finds entitlement to service connection for 
hypopituitarism is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  Since the claim here is being reopened and granted, 
any deficiencies in notice or assistance were not prejudicial 
to the veteran. 


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for hypopituitarism, the claim 
is reopened.

Entitlement to service connection for hypopituitarism is 
granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


